Per Curiam.
This is an appeal from an order entered by the district court for Lancaster County, Nebraska, modifying an original decree *811of dissolution by reducing the obligation of the appellant, Gary J. Nickel, to pay alimony to the appellee, Glenda Jean Nickel, from $ 1,650 per month to $ 1,200 per month. We have reviewed the record de novo, as we are required to do in cases of this nature, and have found that the order entered by the district court was not a result of any abuse of discretion. See, Kelly v. Kelly, 220 Neb. 441, 370 N.W.2d 161 (1985); Creager v. Creager, 219 Neb. 760, 366 N.W.2d 414 (1985). For that reason the judgment of the district court is affirmed; each party is to pay his or her own fees and costs.
Affirmed.